DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/17/2022 has been entered.
 	As well, an amendment has been filed to complete sequence compliance on 5/5/2022 and 5/13/2022. 
Claims 1, 4, 6-8, 14, 19-22, 25-27 and 33 are pending.

Response to Amendments
The terminal disclaimers filed on 1/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,294,475 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The amendments are sufficient to overcome the previous objections and rejections under 35 USC 112, second paragraph. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with.
The application has been amended as follows: 

IN THE SPECIFICATION:
The priority data has been amended to read: In the specification, page 1, line 5,  
-- This Application is a U.S. Continuation-In-Part and claims the benefit of and priority to U.S. Bypass Continuation-In-Part Application No. 15/922,904, filed on March 15, 2018; now U.S. Patent 10,294,475 which claims the benefit of and priority to International Application No. PCT/US17/52118, filed September 19, 2017; which claims the benefit of U.S. Provisional Application No. 62/395,791, filed September 16, 2016. The entire specifications and figures of the above-referenced applications are hereby incorporated, in their entirety by reference.--  

IN THE CLAIMS:
Claim 7. (Currently Amended) The method of  claim 1, wherein said genetically modified bacteria further comprises a genetically modified symbiotic bacteria being further modified to express a nucleotide sequence, operably linked to a promoter, encoding a heterologous VrrA small-non-coding RNA (sRNA) comprising the nucleotide sequence of SEQ ID NO. 7.

Claim 20. (Currently Amended) A method comprising the steps of:
- generating a genetically modified bacteria, that colonizes a mosquito, wherein the bacteria includes a nucleotide sequence, operably linked to a promoter, encoding a heterologous RNA polynucleotide that downregulates expression of at least one Zika virus gene, or at least one Dengue virus gene, and wherein said genetically modified bacteria is RNase III deficient; and 
- introducing into the mosquito an effective amount of said genetically modified bacteria that colonizes the mosquito and expresses the heterologous RNA polynucleotide that downregulates expression of the at least one Zika virus gene, or the at least one Dengue virus gene; and 
- wherein the nucleotide sequence encoding the heterologous RNA polynucleotide is selected from the group consisting of the nucleotide sequence of SEQ ID NO.’s 1, 2, 3, 4, 5 and 8.


Claim 26. (Currently Amended) The  method of claim 25, wherein the bacteria further expresses a heterologous VrrA sRNA comprising 

Claim 27. (Currently Amended) The method of claim 25, wherein said Zika virus gene is selected from the group consisting of: NS2B, NS3, and NS4. 4

Conclusion
SEQ ID NO:s 1-5 and 8 upon which all of the claims are based is free of the art. These sequences are designed to bind to and inhibit expression of essential genes in pathogens that infect mosquitos. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633